DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erik Overberger (Reg# 48,556) on 08/05/2022.

The application has been amended as follows: 
1. (Currently Amended) A computer-implemented method for providing an interpretable and unified representation for trajectory prediction, comprising: 
receiving birds-eye image data associated with travel of at least one agent within a roadway environment; 
analyzing the birds-eye image data to determine a potential field associated with the roadway environment; 
analyzing the birds-eye image data to determine a potential field associated with a past trajectory of the at least one agent; and 
predicting a future trajectory of the at least one agent based on analysis of the potential fields, wherein a predicted direction and a predicted speed of motion of the at least one agent within the roadway environment are modeled to generate the future trajectory by recurrently moving past a location on a displacement field.  

2. (Currently Amended) The computer-implemented method of claim 1, wherein receiving the birds-eye image data includes communicating with a road-side equipment to receive the birds-eye image data, wherein the birds-eye image data is associated with at least one birds-eye image of the roadway environment captured by at least one camera of the road-side equipment.  

10. (Currently Amended) A system for providing an interpretable and unified representation for trajectory prediction, comprising: 
a memory storing instructions when executed by a processor cause the processor to: 
receive birds-eye image data associated with travel of at least one agent within a roadway environment; 
analyze the birds-eye image data to determine a potential field associated with the roadway environment; 
analyze the birds-eye image data to determine a potential field associated with a past trajectory of the at least one agent; and 
predict a future trajectory of the at least one agent based on analysis of the potential fields, wherein a predicted direction and a predicted speed of motion of the at least one agent within the roadway environment are modeled to generate the future trajectory by recurrently moving past a location on a displacement field.  

11. (Currently Amended) The system of claim 10, wherein receiving the birds-eye image data includes communicating with a road-side equipment to receive the birds-eye image data, wherein the birds-eye image data is associated with at least one birds-eye image of the roadway environment captured by at least one camera of the road-side equipment.  

19. (Currently Amended) A non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor performing a method, the method comprising: 
receiving birds-eye image data associated with travel of at least one agent within a roadway environment; 
analyzing the birds-eye image data to determine a potential field associated with the roadway environment; 
analyzing the birds-eye image data to determine a potential field associated with a past trajectory of the at least one agent; and 
predicting a future trajectory of the at least one agent based on analysis of the potential fields, wherein a predicted direction and a predicted speed of motion of the at least one agent within the roadway environment are modeled to generate the future trajectory by recurrently moving past a location on a displacement field.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 10, and 19, prior art Kawahara et al. (US 2016/0272199) discloses receiving birds eye view image data associated with travel of a vehicle within a roadway environment, analyzing the birds eye view image data to determine a potential field associated with the roadway environment and renders the potential distribution, however, there is no mention of analyzing the birds eye view image data to determine a potential field associated with a past trajectory of the vehicle and predicting a future trajectory of the vehicle based on the analysis of the potential fields, where a predicted direction and speed of motion of the vehicle are modeled to generate the future trajectory by recurrently moving past a location on a displacement field.  Prior art Olson et al. (US 2017/0031362) discloses obtaining a potential field associated with a roadway environment and identifies a pose of the vehicle, including velocity of the vehicle, but it does not determine a potential field associated with a past trajectory of the vehicle nor does it predict a future trajectory based on the analysis of the potential fields, where the velocity is modeled to generate the future trajectory by recurrently moving past a location on a displacement field.  Woo et al. (Lane-Changes Detection Based on Vehicle-Trajectory Prediction) discloses using a potential field to generate a trajectory of a target by determining an attractive potential energy from the goal, a repulsive potential energy from sidelines, and a repulsive potential energy from adjacent vehicles, however, there is no mention of analyzing a birds-eye image data to determine a potential field associated with a past trajectory of the target and predicting the trajectory of the target based on analysis of the potential field associated with the roadway environment and the potential field associated with a past trajectory of the target, where a predicted direction and predicted speed of motion of the target within the roadway are modeled to generate the trajectory by recurrently moving past a location on a displacement field.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claim 2-9, they are dependent on allowed claim 1.
With regards to claims 11-18, they are dependent on allowed claim 10.
With regards to claim 20, it is dependent on allowed claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662